DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 6/21/2022 is acknowledged.  Claims 70-74 are new.  However, the new claims are directed to an invention that is independent or distinct from the invention originally claimed.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, claims 70-74 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tulokas (US 20160305655 A1).
Regarding claim 1, Tulokas discloses a method for operating a combustion boiler (para. 20) within a building (the boiler can be housed in a building/structure), the method comprising: 
providing air (I) and fuel (PA) to a combustion burner (100); 
combusting the air and fuel within the combustion burner (para. 89); 
monitoring (63) the amount of free oxygen in the burner (para. 95); and 
controlling the amount of air and fuel provided to the burner to maintain a free oxygen amount of about 3% (2.5%; para. 102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulokas (US 20160305655 A1).
Regarding claim 2, Tulokas fails to disclose generating at least about 10% carbon dioxide in the flue gas.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the amount of carbon dioxide produced is a function of the combustion temperature (para. 9), burn time (para. 9), and the air-fuel ratio (para. 32).  Therefore, the claimed 10% of carbon dioxide can be achieved by optimizing one or more said variables.  
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulokas (US 20160305655 A1) in view of Fujiwara (JP 2000317302 A).
Regarding claims 3-5, Tulokas fails to disclose separating the carbon dioxide from the flue gas, liquefying the carbon dioxide after separating the carbon dioxide from the flue gas, and storing the carbon dioxide after separating the carbon dioxide from the flue gas.  
However, Fujiwara teaches the step of separating the carbon dioxide from the flue gas (para. 6), liquefying the carbon dioxide after separating the carbon dioxide from the flue gas (para. 6), and storing the carbon dioxide after separating the carbon dioxide from the flue gas (abstract).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Tulokas to include said steps taught by Fujiwara, so that the carbon dioxide can be captured and prevented from entering the atmosphere. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulokas (US 20160305655 A1) in view of Fujiwara (JP 2000317302 A), as applied to claim 3, and further in view of Viteri (US 6170264 B1).
Regarding claim 6, Tulokas fails to disclose transporting the carbon dioxide after storing the carbon dioxide.  However, Viteri teaches the step of transporting the carbon dioxide after storing the carbon dioxide (col. 9, lines 28-31).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Tulokas to include the step of transporting the carbon dioxide after storing the carbon dioxide, so that the stored carbon dioxide can be periodically removed for further processing, or for long term disposal.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762